DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Claims 1-9, 13-16, and 20-24 are now pending in this application. Claims 10-12, 17-19, and 25-59 have been canceled.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (JP 2005-120048), Llanos (US4603504), Cink et al. (US20110041383), Osada et al. (Chem. Senses, 2008, from IDS), Jemiolo et al. (Animal Behav., 1985, 1114-1118 only the abstract was available but examiner has the complete article ordered),  Bowman et al. (US20080260683), Marsh et al. (Proceed. Of the 4th vertebrate pest conference, 1970, 14, 55-63), Kruger (US3496272).
	Applicant’s claim
--A device a housing or a trap: and
a composition adjacent to or included within the housing or the trap, the composition
comprising a synthetic attractant composition consisting of 2-sec-butyl-4,5-dihydrothiazole, 3,4-dehydro-exo-brevicomin, or a combination thereof; and
wherein the one or more additives are isolated, purified, synthetic, or a combination
thereof.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2, Koyama teaches ([0003]-[0005], particularly paragraph that is the present invention is as follows) a mouse attracting component, which can be used as a mouse-attracting and catching material for a mouse trap. Koyama teaches that its rat/mouse/murine (top of pg. 2/4 of machine English translation, e.g. ln. 3-32) attractant can be a mixture of an effective amount of 1-nonanal, a solid carrier and other necessary adjuvants and that this device is effective for mice and rats. 
Regarding claims 14-16, among examples for the solid carrier, Koyama include the instantly claimed food bait materials, e.g. grain powder which reads on the instantly claimed grains and cereal flour (such as rice flour, wheat flour, corn flour, sucrose, glucose, fructose and lactose) (See top of pg. 2/4, ln. 5-8). 
Regarding claims 2-4, Koyama also teaches that the rats initially attracted by the rat attractant is exterminated by a poison (instant lethal agent comprising a toxicant) and/or a mouse exterminating device generally used for rodent control (pg. 2/4, ln. 14-25). 
Regarding claims 13-16, Koyama teaches that the rat attractant of its invention is mixed into a rat/rodent bait (or carried on a solid carrier), which reads on the instantly claimed composition being a granule or powder, etc. to provide a rat attractant for a mouse trap and that the bait is usually mixed with other known bait materials (pg. 2/4 ln. 14-end of section just before examples). 
Regarding the instant claims, especially 1, 20 and 23, Koyama teaches that its mouse attracting material is used by installing it in a general mouse trap, which would include the instantly elected immobilizing traps, e.g. tunnel/chamber traps because as is evidenced by Llanos it is known to bait tunnel/chamber traps (see Koyama: pg. 2/4, ln. 14-end of section just before examples last; see Llanos Abstract). Koyama’s apparatus shown in its Fig. 1 shows a housing (for receiving one or more rats/mice) and the rat/mice attract composition disposed on either part a or part b (see Figure 1; pg. 2/4 ln. 14-examples).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding the instant claims, especially 1, and 20-24 Koyama appears to be directed to rats even though it repeatedly recites mouse in the English machine translation. However, this deficiency in Koyama is addressed by Cink. Cink teaches immobilizing traps and/or confining traps for rodents (Specifically mice and rats) which can be baited with a bait which comprises a toxicant/rodenticide inside the housing and within the trap the rodent goes through a tunnel into an enclosure portion and cannot get back out, e.g. the mouse is immobilized/trapped in the enclosure (and the housing fits a least one house mouse and the height of the housing is only slightly taller than an average sized rodent in the prone position, e.g. smaller sized housing for a mouse vs. a rat) portion of the trap which contains the bait and which can contain other further modes of immobilization (snares, glue board, etc.) (See [0001-0003]; abstract; figures; [0250]; [0004-0009]; claims; [0187]; [0208]; [0240]). Cink further teaches having the opening be similar sized to the wherein these housing stations comprising baits and traps are able to be reset and are capable of multiple killings, e.g. a glue board with bait near it would automatically reset as the glue stays sticky and can catch more than one mouse on the glue board depending on size of the glue board. Thus, it would be obvious to modify the methods of Koyama in order to form the instantly claimed device for trapping/killing mice since it was known in the art to use the same devices and baits to kill both mice and rats.

	Regarding the instant claim, especially claim 1, Koyama also does not teach wherein the attractant is applicant’s claimed combination of synthetic 2-sec-butyl-4,5-dihydrothiazole and synthetic 3,4-dehydro-exo-brevicomin and wherein these attractants are configured to attract wild female mice (the examiner notes that this is an intended use of the claimed synthetic attractants).  However, these deficiencies in Koyama are addressed by Osada and Jemiolo.
	Osada teaches that it was known in the art that 3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole were found in aged male mice urine and that these compounds attract female mice and they ultra-filtered mouse urine and added authentic synthesized 3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole (which reads on the claimed synthetic attractants) and reports that it was known that adding these compounds to urine from castrated mice makes the urine as attractive as urine from intact males (See Discussion) and that when they ultrafiltered the urine and removed these components the females were much more attracted to the urine with these components and when these additives (synthetic) were added back into the ultrafiltered urine the females were again attracted to the urine (See abstract; discussion section pg. 821;  Experiments;). 
	Jemiolo teaches that the urine of castrated males is not as attractive to female mice as the intact male urine. However, upon addition of the combination of the claimed two attractants  3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole the castrate urine becomes attractive to female mice, specifically as attractive as intact male mouse urine (see abstract).
	Regarding claims 2-7, Koyama does not specifically teach wherein the rodenticide is an anticoagulant or a toxicant, specifically one of the instantly claimed/elected warfarin or warfarin. However, these deficiencies in Koyama are addressed by Bowman.
	Bowman teaches forming bait compositions which can comprise the elected anticoagulant warfarin and/or can also comprise the claimed elected toxicant bromethalin, and which are useful for killing rodents (e.g. rats and mice which they intend to control by teaching that one should select the size of grain for the bait based on the rodent to be controlled e.g. mice prefer smaller seeds and grains than rats [0042]; see also examples 7 and 9 where they use the baits on house mice and example 10 where they use the baits on rats) and which can be mixed with pheromones (such as the instantly claimed attractant/,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole) (See [0015]; [0020] [0026]; [0029]; [0028]; abstract; Claims;).

	Regarding claims 8-9, Koyama does not teach wherein their bait comprises a chemosterilant, specifically mestranol. However, this deficiency in Koyama is addressed by Marsh and Kruger.
	Kruger teaches that it was known to administer mestranol in baits to rats for rodent control (See Col. 2, ln. 13-18).
	Marsh teaches that mestranol is a known chemosterilant that is used in rodents, and is especially effective with rats and exhibits some activity against house mice (They are less susceptible to mestranol so a higher dose would be necessary) (See pg. 57, 5th full paragraph; pg., 57, 6th full paragraph; pg. 60 3rd full paragraph).
	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to modify the housing, trap and bait device of Koyama to be used with wild mice/wild female mice and sized properly for mice (e.g. just tall enough for the rodent species you are trying to control) because it was known in the art to use the same/similar housings which have heights of the housings which are only slightly taller than the average sized rodent in prone position), traps, and baits for controlling both mice and rats as appears to be taught by Koyama but is also taught by Cink. 
One of ordinary skill in the art would also be motivated to substitute the chemical attractant of Koyama for the claimed synthetic attractant composition which consists of: 3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole which can be provided via synthetic means as is taught by Osada and Jemiolo because the combination of only 2-sec-butyl-4,5-dihydrothiazole and 3,4-dehydro-exo-brevicomin was known to attract female mice as is taught by Jemiolo and further that the compounds have attractant properties to wild female mice is a property of these compounds and as the courts have previously determined, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Id. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
It also would have been obvious for one of ordinary skill in the art to formulate the bait with the claimed composition which only contains as the attractive compounds/attractive composition the combination of 2-sec-butyl-4,5-dihydrothiazole and 3,4-dehydro-exo-brevicomin and further then comprises lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin and to mix these with the claimed bait components and pheromones, e.g. 2-sec-butyl-4,5-dihydrothiazole and 3,4-dehydro-exo-brevicomin because Koyama teaches mixing rodenticides with the same bait materials instantly claimed and which can further comprise a chemical attractant and Bowman teaches forming bait compositions which comprise warfarin and/or bromethalin and which further comprise food bait, and can comprise pheromones. Thus, one of ordinary skill in the art would be motivated to substitute the attractants claimed into the known effective food baits of Koyama, and the claimed lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin in order to form an effective bait for attracting and killing female wild mice because these are all known components which are effective at attracting and killing mice, including wild female mice, are the female mice which breed are very important to control in order to keep infestations down. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious for one of ordinary skill in the art to formulate the instantly claimed device having the claimed composition/bait with the claimed attractants 3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole and chemosterilant agents, e.g. mestrolone instantly elected because it was known in the art to use mestrolone as a chemosterilant in mice and rats and to formulate it with baits as is taught by Marsh and Kruger and it was known to formulate pheromones into baits to better attract mice to the baits as is discussed in the obviousness statement immediately above. Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Finally, it would have been obvious to use the bait composition taught by Koyama, Osada, Jemiolo, Bowman, Marsh, Kruger, as is discussed above in the specific immobilizing traps which are resettable instantly claimed because Cink teaches using resettable immobilizing traps and baits to lure mice and/or rats into housings which comprise immobilizing traps or snap traps, etc. One of ordinary skill in the art would be motivated to do this because it was known to use all different kinds of bait and attractants with the various known types of mouse traps in order to attract wild mice, including the claimed wild female mice, to the traps and get them to enter or trigger the trap and either be killed or immobilized, (and/or killed with the baits inside the traps chambers, or housing and are immobilized/confined).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicants amendments to the claims in this application have overcome the previous double patenting rejections and these rejections are hereby withdrawn by the examiner. 
	Applicant’s amendments to the claims have prompted the revised/new grounds of rejection under 103. Applicants arguments from 3/23/22 insofar as they pertain to the new/revised grounds of rejection are addressed herein.
Applicants first argue that Koyama is directed to the use of 1-nonanal for attracting rodents and that Osada does not teach an attractant composition which consists of the claimed 3,4-dehydro-exo-brevicomin (DB) and 2-sec-butyl-4,5-dihydrothiazole (BT) because Osada tests three compounds DB, BT, and 2-isopropyl-4,5-isothiazole (IT) and adult urine plus hexane. The examiner respectfully points out that the rejection does not solely use Osada to teach that the claimed compounds are attractant compounds as Jemiolo specifically recognizes that the combination of 3,4-dehydro-exo-brevicomin (DB) and 2-sec-butyl-4,5-dihydrothiazole (BT) makes females attracted to castrated male mouse urine when only the combination of DB and BT is added, otherwise the female mice have little to no interest in castrated male mouse urine. By adding both DB and BT to the castrated male mouse urine it makes females as attracted to that urine as to intact male mouse urine. Thus, one of ordinary skill in the art would also be motivated to substitute the chemical attractant of Koyama for the claimed synthetic attractant composition which consists of: 3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole which can be provided via synthetic means as is taught by Osada and Jemiolo because the combination of only 2-sec-butyl-4,5-dihydrothiazole and 3,4-dehydro-exo-brevicomin was known to attract female mice as is taught by Jemiolo. Thus, one of ordinary skill in the art would be motivated to substitute the attractants claimed into the known effective food baits of Koyama, with the claimed lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin in order to form an effective bait for attracting and killing female wild mice because these are all known components which are effective at attracting and killing mice, including wild female mice, are the mice which breed are very important to control in order to keep infestations down. 
Applicants then argue that there is not motivation to modify the composition/device of Koyama to exclude 1-nonanal. The examiner respectfully disagrees because it is known to substitute chemical attractants for one another in baits/devices in order to attract the desired rodent species and one of ordinary skill in the art would be motivated to substitute the specifically claimed attractants for the 1-nonanal of Koyama because the combination of only 2-sec-butyl-4,5-dihydrothiazole and 3,4-dehydro-exo-brevicomin was known to attract female mice as is taught by Jemiolo and further that the compounds have attractant properties to wild female mice. Thus, one of ordinary skill in the art would be motivated to substitute the attractants claimed into the known effective food baits of Koyama, with the claimed lethal agents, specifically anticoagulants and/or toxicants such as the elected warfarin and bromethalin in order to form an effective bait for attracting and killing female wild mice because these are all known components which are effective at attracting and killing mice, including wild female mice, and the female mice which breed are very important to control in order to keep infestations down. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616